Citation Nr: 1109186	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  04-24 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to March 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2007 and March 2008, the Board remanded the issue on appeal for further development.  In April 2009, the Board determined that new and material evidence had not been submitted to reopen the claim.  In June 2009, the Board vacated its April 2009 decision and remanded for future development.  Most recently in June 2010, the Board reopened the claim and remanded the matter for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must once again be remanded for further development before a decision can be made.  In June 2010, the Board remanded to obtain VA treatment records and to afford the Veteran a VA examination.  The Board observes that in July 2010, the Veteran was provided with notice of his scheduled VA examination.  This notice letter was sent to the address listed in the Veterans Appeals Contact and Locator System (VACOLS).  In July 2010, the examination was cancelled due to the wrong jurisdiction.  Subsequently, the examination was rescheduled for September 2010.  It appears that the Veteran failed to report to that examination.

The Board observes the Veteran's representative's argument made in February 2011 that the Veteran is known to be homeless and that VA treatment records have listed different addresses for the Veteran.  The Veteran's representative asserts that the RO should contact the Veteran's VAMC social work service and homeless coordinator to determine the most recent address of record for the Veteran.  The Veteran's representative also stated that because the Veteran has been diagnosed with schizophrenia for more than 20 years, an in person evaluation is not needed and a review of the claims file by an expert in psychiatric disorder would be acceptable.  

The Board questions whether good cause has been shown for the Veteran's failure to appear for the September 2010 VA examination.  38 C.F.R. § 3.655.  It appears that the Veteran has two different addresses on file with VA.  In a June 2010 VA examination request, it was noted that the Veteran's address and phone provided by VBA differs from VHA's database.  "Please verify address for accuracy before mailing exam notification letter" was written.  The Board observes that the address listed in the request is the same as the one currently listed in VACOLS.  

The Board observes that the July 2010 notice letter informing the Veteran of his scheduled VA examination was sent to the address listed in the June 2010 request and was not returned as undeliverable.  Further, the Board finds it significant that the Veteran has a history of not appearing for scheduled VA appointments.  An August 2007 VA psychiatry note indicated that the Veteran "no showed" to a follow-up appointment in June 2007 as well as the appointment scheduled in August 2007.  He was listed as a no show in May 2009.  Also in May 2009, the Veteran reported to social work that he needed some assistance with living arrangements and medication.  The Veteran reported that he currently lived with his cousin.  He also stated that he lived at a different address than listed VACOLS, but it was unclear whether he still lived there.  The note also indicated that the Veteran had no phone number but the address listed in CPRS was current.  Importantly, an August 2009 historical note indicated when the Veteran called to cancel his lab appointment, and as he was hanging up the phone, MAS staff could hear the Veteran talking to someone in the background stating "they bought it."  It was noted that the Veteran had been cancelling many labs for quite some time now.  He was again listed as a no show in February 2010.  Under active problems, treatment compliance problem was written.  It was also noted that the Veteran lived with his cousin.  

Further, although there is no notice letter informing the Veteran of the September 2010 rescheduled VA examination of record, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992) (quoting United States v. Chem. Found., Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926)).  The Court has recently addressed the presumption of administrative regularity and its application to notice of scheduled examinations in Kyhn v. Shinseki, 23 Vet. App. 335 (2010), affirmed by Kyhn v. Shinseki---Vet. App.---, 2011 WL 135820 (Vet. App. Jan 18, 2011) (NO. 07-2349PER).

In Kyhn, the record did not contain a copy of the notice letter VA sent to the Veteran informing him of his scheduled examination.  23 Vet. App. 335.  However, the Court noted that there is no requirement that this document be contained in the record for the presumption of regularity to apply.  

In discussing the process by which Veterans are scheduled for VA examinations, the Court observed that examination requests are input into an Automated Medical Information Exchange [AMIE] system which electronically generates a letter informing the Veteran of the time and location of the scheduled examination.  Because the letter is electronically generated, a hard copy is not retained by the VA Medical Center or in the Veteran's claims folder.  Accordingly, the Court held that "because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims filed cannot be used as evidence to demonstrate that notice was not mailed."  Kyhn, 23 Vet. App. 335.  The Veteran has submitted no evidence to rebut the presumption of regularity.

Nevertheless, the Board will afford the Veteran one more opportunity to appear for a VA examination.  Although the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him," it appears that VBA and VHA had two different addresses of record for the Veteran.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although it appears that VA has been sending correspondence to the Veteran at the last address the Veteran provided (VACOLS), the Board will remand once again for the RO to verify the correct address and to schedule a VA examination.

Turning to the Veteran's representative's contention that an in person evaluation is not needed and a review of the claims file by an expert in psychiatric disorder would be acceptable, the Board notes that under most circumstances veterans should be present for their VA examinations to ensure accurate and fully descriptive medical examination.  38 C.F.R. § 4.1.  Further, the Board reminds the Veteran of his obligation to report for his VA examination.  38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should verify that the address in VACOLS is the current address for the Veteran.  

2.  After verifying the Veteran's address, schedule a VA examination to evaluate his claim for service connection for psychiatric disorder, to include schizophrenia.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a psychiatric disorder, to include paranoid schizophrenia.    

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current psychiatric disorder is causally or etiologically related to his symptomatology in military service (September 1978 to March 1980) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address the December 1979 record signed by Dr. R.M.S. of the mental health center which reflected that the Veteran was hospitalized from December 14th to December 21st.  It was concluded that a mental status examination and clinical observation did not reveal any disorder of thought or psychosis of other origins.  The behavior observed revealed marked characterological short comings manifested by obstructionistic behavior, poor coping with authority relationships, and passive resistance to rules and regulations.  The traits described represented a personality disorder.  It was recommended that due to his personality disorder, the Veteran should be separated through administrative channels as he was not suitable for military service and would not adjust to military life.  The examiner should also note that the Veteran has been in receipt of SSA disability in part for paranoid schizophrenia since December 1985.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran must be properly informed of his scheduled VA examination, and he should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655.  If the Veteran does not report for the examination, the claims folder should include clear documentation of her failure to report.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



